DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahs, US 10,029,619.
Regarding claim 1, Sahs discloses a passenger compartment storage assembly, comprising: a storage structure  (30) fixed to a floor of a passenger compartment of a vehicle and having a storage compartment (32) defined therein; a first storage box (58) having a predetermined overall shape; a box retaining structure (50) configured and dimensioned to releasably retain the first storage box, wherein the storage compartment is dimensioned and configured to receive the first storage box and the box retaining structure within the storage compartment (Fig. 2, 3, 5-11) .
Regarding claim 6, Sahs discloses the box retaining structure (50) includes a base portion, an upright portion and an upper portion (50b), the base portion having a first side and a second side, the upright portion extending from the first side of the base portion to the upper portion, the base portion, the upright portion and the upper portion being dimensioned and arranged such that an open area is defined between the upper portion and the second side of the base portion such that the first storage box (58) is fitted through the open area and retained between the base portion and the upper portion (Fig. 9, 10).
Regarding claim 9, Sahs discloses the box retaining structure (50) is dimensioned and configured such that the first storage box (58) and a plurality of second storage boxes are retained therein (Fig. 7, 8).
Regarding claim 10, Sahs discloses the box retaining structure (50) includes a base portion, a first upright portion and a second upright portion, the base portion having a first side and a second side, the first upright portion extending upward from the first side of the base portion, and the second upright portion extending upward from the second side of the base portion, and first and second upright portions being dimensioned and arranged such that an open area is defined between the first upright portion and the second upright portion such that the first storage box (58) is fitted through the open area and retained along the base portion between the first upright portion and the second upright portion (Fig. 9, 10).
Regarding claim 12, Sahs discloses the storage structure (32) is a center console assembly attached to the floor of the passenger compartment (Fig. 1-3).

Allowable Subject Matter
Claims 2- 5, 7, 8, 11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612